Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nelson on 4/29/21.

The application has been amended as follows: 

Claim 1:
. . . 
a rear cylinder region configured to cover the rear wheel, and 
a middle region that is narrower than the first and second front cylinder regions and the rear cylinder region in a left-to-right direction and configured to cover at least a portion of the fluid tank.


The robot cleaner of claim 1, wherein the robot cleaner is configured to be received in a case when not in use, the case including: 
side and bottom walls to define a cavity to receive the robot cleaner, a front surface of the case having a curved shape corresponding to a front surface of the cleaner body, 
one or more support units coupled to the bottom wall of the case and configured to support the robot cleaner to be spaced from the bottom wall, and 
at least one blade that extends from the bottom wall to contact at least one of the first member or the second member when the cleaner is received in the case.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record, taken alone or in combination, does not teach the totality of the required limitations of the independent claim, in particular the structural features and configuration of the claimed cleaner.  Nothing in the prior art of record presents teachings that would have obviously motivated one of ordinary skill in the art to have made or used the invention at its effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.